Citation Nr: 1618687	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  13-21 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent of lumbar spine degenerative disc disease.

2.  Entitlement to a compensable rating for bilateral hearing loss.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 

INTRODUCTION

The Veteran served on active duty from February 1971 to September 1998.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

In March 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded VA examinations in March 2011.  During the March 2016 Board hearing, the Veteran testified that the symptoms associated with his service-connected lumbar spine degenerative disc disease and bilateral hearing loss have increased in severity since the March 2011 VA examinations.  Under these circumstances, and given that the evidence of record does not otherwise document the current severity of these disabilities, the Veteran should be afforded new VA examinations.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991); 

During his hearing, the Veteran also noted that he is in receipt of Social Security disability benefits.  He indicated that his back disability was one of the conditions considered by the Social Security Administration (SSA) in granting those benefits.  Those records do not appear to be contained in the claims file and should be requested on remand.  

The claim for entitlement to a TDIU is inextricably intertwined with the claims for increased ratings for lumbar spine degenerative disc disease and bilateral hearing loss, because the outcomes of the latter two claims could possibly have bearing on whether the Veteran meets the criteria for TDIU benefits.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses   of all medical care providers, both VA and private, including, but not limited to Dr. Darl Bell, who have recently treated him for his lumbar spine degenerative  disc disease and bilateral hearing loss.  After securing any necessary releases, the AOJ should request any relevant records identified that have not already been associated with record.  If any requested records are not available, the Veteran should   be notified of such.

2.  Obtain from SSA the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  If the requested records are not available, the Veteran should be notified of such.

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss.  The electronic claims file should  be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed.  All associated symptomatology should be noted, as well as the related functional impairment, if any.  The examiner should indicate the impact of the Veteran's bilateral hearing loss on his occupational functioning.

4.  Schedule the Veteran for a VA spine examination to address the current severity of his lumbar degenerative disc disease.  The electronic claims file must be reviewed in conjunction with the examination.  Any indicated     tests or studies should be completed, including range of motion studies and neurological evaluation.  All associated symptomatology should be noted, as well as the related functional impairment, if any.  The examiner should indicate the impact of the Veteran's lumbar spine degenerative disc disease on his occupational functioning.

5.  After the development requested above has been completed to the extent possible, the AOJ should re-adjudicate the claims on appeal, to include entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and be given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

